DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities: the claim recites “a gyroscope arrange” instead of –a gyroscope arranged--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni et al. (US 20030057408 A1), herein referred to as Kazerooni, in view of Gonzalez De Santos et al. (ES 2351143 A1), herein referred to as Gonzalez.
Regarding claim 1, Kazerooni discloses an overhead lift system, comprising: a motor (actuator 28); a lift strap (line 26) connected to the motor, wherein the motor is operable to raise and lower the lift strap; a hand controller (instrumented glove 10) communicatively connected to the motor, the hand controller comprising: a body having a front surface and a back surface (outer bracket surface 96 and holding bracket 56); a force sensor operatively associated with the body such that force applied to the body is detected with the force sensor (force sensing resistor 181). Kazerooni does not explicitly teach an orientation sensor arranged within the body, the orientation sensor determining an orientation of the hand controller. Gonzalez, however, discloses a system and control procedure for handlers comprising a glove 5, and further comprising an inertial measures unit, UMI 701 which comprises accelerometers and gyroscopes for the purpose of mapping a person’s hand within a positioning system space. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kazerooni with the accelerometers and gyroscopes as taught by Gonzalez in order to map the orientation of the lifting assistance device in three-dimensional space. Kazerooni, modified by Gonzalez, teaches a control unit (Kazerooni, controller 27) communicatively connected with the motor, force sensor, and orientation sensor (the combination of Kazerooni modified by Gonzalez teaches the motor, force sensor and orientation sensors) and comprising a processor (Kazerooni, micro-controller 31), a memory storing a computer readable and executable instruction set (Kazerooni, see paragraph [0035] micro-controller includes memory). Kazerooni modified by Gonzalez does not explicitly teach when executed by the processor: detects a force applied to the hand controller with the force sensor; determines a direction of motion of the hand controller with the orientation sensor; and provides a control signal to the motor to either raise or lower the lift strap based on the detected force and the determined orientation of the hand controller. However, it has been previously held that "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, since Kazerooni modified by Gonzalez teaches all of the structural limitations of the claim, it therefore flows naturally that the combination teaches the functional limitations recited.
Regarding claim 2, Kazerooni (in view of Gonzalez) teaches the orientation sensor comprises an accelerometer (Gonzalez, UMI 701 comprises accelerometers).
Regarding claim 3, Kazerooni (in view of Gonzalez) teaches the orientation sensor comprises a gyroscope (Gonzalez, UMI 701 comprises gyroscopes).
Regarding claims 4 and 5, Kazerooni (in view of Gonzalez) does not explicitly teach (claim 4) the force sensor is arranged on a handle secured to the body of the hand controller, or (claim 5) the force sensor is arranged between the body and the handle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kazerooni to have the force sensor disposed in a different area of the device since it has been held that shifting the position of parts where it would not have modified the operation of the device is a matter of design choice.
Regarding claim 6, Kazerooni (in view of Gonzalez) teaches the force sensor is arranged on the front surface of the body (Kazerooni, force sensor 181 is disposed on outer bracket 49 part of the body comprising outer bracket 49 and holding bracket 56).
Regarding claim 7, Kazerooni (in view of Gonzalez) teaches the hand controller further comprises at least one control button arranged on the front surface of the body, the at least one control button communicatively connected to the motor. Examiner notes Kazerooni discloses using push buttons installed on either controller 27, instrumented glove 10 or somewhere in the vicinity and reach of the operator, see paragraph [0041]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kazerooni to have a button communicatively connected to the motor disposed on the instrumented glove 10 since it has been held that rearrangement of parts where it would not have modified the operation of the device is a matter of design choice.
Regarding claim 9, Kazerooni (in view of Gonzalez) teaches an activation switch arranged on the hand controller, wherein the activation switch is activated to allow the motor to raise and lower the lift strap (Kazerooni, off-on switch 85 enables power to the system).
Regarding claim 10, Kazerooni (in view of Gonzalez) teaches the force sensor detects a compressive force applied to the hand controller. Examiner notes that Kazerooni teaches an alternate embodiment seen in FIG. 8 comprising force sensors 87 and 88 which measure compression forces in response to handling a load with the device, see paragraph [0055].
Regarding claim 11, Kazerooni (in view of Gonzalez) teaches wherein the force sensor detects a shear force applied to the hand controller. Examiner notes that since the forces applied to the device of Kazerooni by a load are shear forces, the placement of the force sensors can vary and therefore result in said force sensors being used to detect/measure shear forces of the device.
Regarding claim 12, Kazerooni (in view of Gonzalez) teaches a speed at which the motor raises or lowers the lift strap is proportional to the force detected by the force sensor (Kazerooni, see paragraph [0081] operator increasing or decreasing forces on an object corresponds to the speed by which the object is moved).
Regarding claim 13, Kazerooni discloses an overhead lift system, comprising: a motor (actuator 28); a lift strap (line 26) connected to the motor, wherein the motor is operable to raise and lower the lift strap; a hand controller (instrumented glove 10) communicatively connected to the motor, the hand controller comprising: a body having a front surface and a back surface (outer bracket surface 96 and holding bracket 56); a force sensor (force sensor resistor 181) operatively associated with the body such that force applied to the body is detected with the force sensor. Kazerooni does not explicitly disclose an accelerometer arranged within the body, the accelerometer determining an acceleration of the hand controller; a gyroscope arranged within the body, the gyroscope determining an orientation of the hand controller. Gonzalez, however, discloses a system and control procedure for handlers comprising a glove 5, and further comprising an inertial measures unit, UMI 701 which comprises accelerometers and gyroscopes for the purpose of mapping a person’s hand within a positioning system space. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kazerooni with the accelerometers and gyroscopes as taught by Gonzalez in order to map the orientation of the lifting assistance device in three-dimensional space. Kazerooni modified by Gonzalez teaches a control unit (Kazerooni, controller 27) communicatively connected with the motor, force sensor, the accelerometer, and the gyroscope (the combination of Kazerooni modified by Gonzalez teaches the motor, force sensor and orientation sensors) and comprising a processor (Kazerooni, micro-controller 31), a memory storing a computer readable and executable instruction set (Kazerooni, see paragraph [0035] micro-controller includes memory). Kazerooni modified by Gonzalez does not explicitly teach when executed by the processor: detects a force applied to the hand controller with the force sensor; determines an acceleration of the hand controller with the accelerometer; determines an orientation of the hand controller with the gyroscope; and provides a control signal to the motor to either raise or lower the lift strap based on the detected force, the determined acceleration, and the determined orientation of the hand controller. However, it has been previously held that "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, since Kazerooni modified by Gonzalez teaches all of the structural limitations of the claim, it therefore flows naturally that the combination teaches the functional limitations recited. Furthermore, Kazerooni discloses per paragraph [0081] operator increasing or decreasing forces on an object corresponds to the speed by which the object is moved.
Regarding claims 16, Kazerooni (in view of Gonzalez) does not explicitly teach wherein the force sensor is operatively arranged on the back surface of the hand controller. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kazerooni to have the force sensor disposed in a different area of the device since it has been held that shifting the position of parts where it would not have modified the operation of the device is a matter of design choice.
Regarding claim 17, Kazerooni (in view of Gonzalez) teaches a handle arranged on the back surface of the hand controller (Kazerooni, inner bracket 44). 
Regarding claim 18, Kazerooni (in view of Gonzalez) teaches the force sensor is operatively arranged on the handle of the hand controller. See Kazerooni, FIG. 8 shows an embodiment where force sensors 87 and 88 are disposed on inner bracket 44.
Regarding claim 19, Kazerooni (in view of Gonzalez) teaches a speed at which the motor raises or lowers the lift strap is proportional to the force detected by the force sensor (Kazerooni, see paragraph [0081] operator increasing or decreasing forces on an object corresponds to the speed by which the object is moved).
Allowable Subject Matter
Claims 8, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses lift controls relevant in scope and structure to the claimed invention. The references relied upon for the rejections provided include Kazerooni and Gonzalez.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/7/2022